UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
BRICKLAYERS INSURANCE AND
WELFARE FUND, BRICKLAYERS
PENSION FUND, BRICKLAYERS
SUPPLEMENTAL ANNUITY FUND,
BRICKLAYERS AND TROWEL
TRADES INTERNATIONAL
PENSION FUND, NEW YORK CITY
AND LONG ISLAND JOINT
APPRENTICESHIP AND TRAINING
FUND, INTERNATIONAL MASONRY
INSTITUTE, and JEREMIAH
SULLIVAN, JR., in his fiduciary
capacity as Administrator,
BRICKLAYERS LOCAL 1,
INTERNATIONAL UNION OF
BRICKLAYERS AND ALLIED CRAFT
WORKERS,

                      Plaintiffs,

       -against-                                    MEMORANDUM AND ORDER
                                                    12-CV-2314 (FB) (RLM)
KENNETH LASALA, MARK
LASALA, KENNETH LASALA, JR.,
LIBERTY MUTUAL INSURANCE
COMPANY and PLAZA
CONSTRUCTION COMPANY,

                       Defendants.
------------------------------------------------x

BLOCK, Senior District Judge:

       The plaintiffs seek enforcement of a judgment entered in this case by Judge

Gleeson in 2015. In October 2018, Judge Mauskopf, as the assigned miscellaneous


                                                1
judge, entered a temporary restraining order (“TRO”) enjoining the defendants and

three non-parties from transferring certain assets, and referred the balance of the

matter to the assigned magistrate judge. Magistrate Judge Mann, in turn, issued a

report and recommendation (“R&R) recommending that (1) pending final resolution

of the plaintiffs’ enforcement efforts, the defendants be ordered to deposit into the

Court’s registry funds sufficient to satisfy the judgment, plus interest and attorney’s

fees, and (2) pending such deposit, the defendants and non-parties Claudia LaSala

(the wife of defendant Mark LaSala), Juliane LaSala (the wife of defendant Kenneth

LaSala, Jr.) and MH Partners, LLC, be preliminarily enjoined, on pain of contempt,

from transferring the assets subject to the TRO. The defendants and two of the non-

parties timely objected to the R&R, triggering the Court’s de novo review.

      1.     The defendants’ objection informs the Court of their unsuccessful

attempt to negotiate a payment plan with the plaintiffs. They ask the Court not to

require them to deposit funds to satisfy the judgment “as [they] believe the parties

should be able to come to some agreement regarding the satisfaction of Plaintiffs’

judgment.” Letter from Laurence J. Lebowitz (Nov. 21, 2018) 2. The Court

always encourages parties to work towards an amicable resolution of their dispute.

However, the R&R details the defendants’ extensive efforts to place their assets

beyond the plaintiffs’ reach. Magistrate Judge Mann correctly concluded that this

conduct necessitated securing the assets while the Court determines whether the


                                          2
plaintiffs are entitled to them. Nothing, of course, prevents the defendants from

continuing to negotiate towards a mutually agreeable alternative.

      2.     Claudia LaSala and Juliane LaSala raise three procedural objections.

First, they argue that the R&R improperly relied on excerpts of deposition transcripts

that did not reflect that the deponents had an opportunity to review the transcripts.

See Fed. R. Civ. P. 30(e)(1). The Court agrees with Magistrate Judge Mann that

this objection is immaterial. The plaintiffs’ claim that they have a superior interest

in the assets at issue required them to show that they have a money judgment against

the defendants, that the defendants have not satisfied the judgment, and that the

defendants transferred the assets without fair consideration. See Grace v. Bank

Leumi Trust Co., 443 F.3d 180, 188 (2d Cir. 2006). The first and second elements

are undisputed; the third was established by bank records and the defendants’ own

concession that there was no evidence that any transfers were supported by

consideration. Thus, Magistrate Judge Mann sensibly reasoned that “suppression

of the deposition excerpts would in no way alter [her] recommendation.” R&R 9.

      3.     Second, Claudia and Juliane object that the plaintiffs did not commence

a plenary action against them. The Second Circuit has squarely held that a party

seeking a turnover of a judgment debtor’s assets from a third party under

N.Y.C.P.L.R. § 5225(b) may proceed by motion instead of instituting a separate

proceeding “as long as the court has personal jurisdiction over the garnishee.” CSX


                                          3
Transp., Inc. v. Island Rail Terminal, Inc., 879 F.3d 462, 469 (2d Cir. 2018).

Claudia and Juliane do not dispute this Court’s jurisdiction over them. Nor do they

provide any authority supporting their claim that proceeding by motion is allowed

only when the transferee is the judgment debtor’s successor-in-interest.

       4.     Third, Claudia and Juliane object to Magistrate Judge Mann’s

conclusion that her recommendations do not effectively grant “the ultimate relief”

sought by the plaintiffs. Her conclusion was entirely correct. The plaintiffs are

seeking an order setting aside certain asset transfers and directing that the assets be

turned over to them in satisfaction of the judgment.         The R&R, by contrast,

recommends only that the assets in question be frozen (or, alternatively, that funds

sufficient to satisfy the judgment be deposited with the Court) pending adjudication

of plaintiffs’ claim to the assets.

       For the foregoing reasons, all objections to the R&R are overruled and the

Court adopts the R&R in its entirety. Therefore, as set forth in the R&R, the

defendants are directed to deposit into the registry of the Court “funds sufficient to

satisfy the amount of the judgment, plus interest, together with a reasonable estimate

of plaintiffs’ attorneys’ fees.” R&R 10-11. Until such a deposit is made, Kenneth

LaSala, Mark LaSala, Kenneth LaSala, Jr., Claudia LaSala, Juliane LaSala, MH

Partners, LLC—and anyone in active concert or participation with them who

receives actual notice of this memorandum and order by personal service or


                                          4
otherwise—is hereby enjoined and restrained, on pain of contempt, from

transferring, encumbering or dissipating any funds or assets described in the

schedule to the TRO or the conclusion of the R&R, whether such funds or assets are

held at the financial institutions described in those documents or transferred, directly

or indirectly, to other accounts.

      SO ORDERED.



                                               _/S/ Frederic Block
                                               FREDERIC BLOCK
                                               Senior United States District Judge

Brooklyn, New York
January 15, 2019




                                           5
